Citation Nr: 1012308	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an extraschedular rating for posttraumatic 
stress disorder, currently schedularly evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran had active service on active duty from November 
1966 to September 1968.  

This matter was most recently before the Board of Veterans' 
Appeals (BVA or Board) in February 2009, at which time the 
Board remanded the question of extraschedular entitlement to 
a rating in excess of 50 percent for the Veteran's 
posttraumatic stress disorder to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, 
through the VA's Appeals Management Center (AMC) in 
Washington, DC.  The purpose of such remand was to permit 
the AMC to develop and adjudicate the issue of 
extraschedular entitlement.  Following the AMC's completion 
of the requested actions, the case has since been returned 
to the Board for further review.  


REMAND

A preliminary review of the record upon its return to the 
Board discloses a need for further development to ensure due 
process.  In March 2010, the Board advised the Veteran in 
writing that the Veterans Law Judge who had conducted his 
prior Board hearing in May 2006 was no longer employed by 
the Board.  He was also informed of his right to another 
hearing before a Veterans Law Judge who would render a 
decision in the instant appeal.  The Veteran by return 
correspondence, received by the Board later in March 2010, 
indicated that he wished to appear at a videoconference 
hearing before the Board.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The Veteran should be scheduled for a 
video conference hearing at the RO 
before a Veterans Law Judge at the next 
available opportunity.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does 
not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The Veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


